Case 2:21-cv-00280-KM-AME Document 19 Filed 09/15/21 Page 1 of 3 PageID: 78




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


CAROLINE JAPPAH,

      Plaintiff,

      v.                                         Civ. No. 21-280 (KM) (AME)

MANAN PATEL, NARNARAYAN 1                           OPINION & ORDER
CORP., TMC FRANCHISE CORP., and
JANE DOE,

      Defendants.


KEVIN MCNULTY, U.S.D.J.:
      Caroline Jappah identifies herself as racially black and of African origin.
Her complaint alleges that a business, Circle K Store No. 2654219, denied her
access to a rest room on a racially discriminatory basis. Asserting claims under
federal and state antidiscrimination laws, she sues the owner of the store,
Narnarayan 1 Corp.; its sole shareholder, Manan Patel; and an employee, Jane
Doe. Narnarayan 1 Corp. is the franchisee of a fourth defendant, TMC
Franchise Corp. TMC is named in only one count, Count VI, which alleges that
TMC’s negligent training of its franchisee created a foreseeable risk of harm
that the franchisee would engage in discriminatory behavior and cause
physical and emotional harm to customers such as the plaintiff. Now before the
Court is TMC’s motion to dismiss the complaint for failure to state a claim,
pursuant to Fed. R. Civ. P. 12(b)(6). (DE 12) Plaintiff has filed a response (DE
13), and the matter is fully briefed. For the reasons stated herein, the motion to
dismiss is DENIED.
       The applicable standards are familiar. Federal Rule of Civil Procedure
8(a) does not require that a pleading contain detailed factual allegations but
“more than labels and conclusions.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
555 (2007). The allegations must raise a claimant’s right to relief above a
speculative level, so that a claim is “plausible on its face.” Id. at 570. That

                                             1
Case 2:21-cv-00280-KM-AME Document 19 Filed 09/15/21 Page 2 of 3 PageID: 79




standard is met when “factual content [] allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rule 12(b)(6) provides for the
dismissal of a complaint if it fails to state a claim. The defendant bears the
burden to show that no claim has been stated. Davis v. Wells Fargo, 824 F.3d
333, 349 (3d Cir. 2016). I accept facts in the complaint as true and draw
reasonable inferences in the plaintiff’s favor. Morrow v. Balaski, 719 F.3d 160,
165 (3d Cir. 2013) (en banc).
      The issue on this motion is a narrow one: TMC argues that the complaint
fails to state a claim because it does not actually plead that TMC exercises
sufficient control over its franchisee to render it liable. Legally speaking, TMC is
in the ballpark; many such claims have failed for lack of evidence that the
franchisor exercises such control:
      An array of analogous cases support summary judgement in favor
      of BKC. For example, in Evans v. McDonald's Corp., 936 F.2d 1087
      (10th Cir. 1991), the court held that the franchisor could not be
      held liable in a sexual harassment suit where the plaintiff was a
      manager of the franchisee, because plaintiff was not an employee
      of the franchisor: “the record before us indicates no common
      management, no centralized control of labor relations, and no
      common ownership or financial control.” Id. at 1090. In
      Myszkowski v. Penn Stroud Hotel, Inc., 430 Pa. Super. 315, 634
      A.2d 622 (1993), plaintiff sued defendants Best Western Inc. and
      Penn Stroud Hotel after being sexually assaulted in the bathroom
      of a hotel. Summary judgment was granted in favor of Best
      Western. The court noted that the agreement between Penn Stroud
      and Best Western “specifically provided that their relationship is
      one of independent contractor” and that there was “clearly not the
      necessary control by Best Western of day-to-day operations” to find
      Best Western liable. Id. 634 A.2d at 627. Similarly, in Little v.
      Howard Johnson Co., 183 Mich. App. 675, 455 N.W.2d 390 (1990),
      in which a person sustained injuries by falling on an icy walkway
      in front of the restaurant, summary judgment was granted in favor
      of the franchisor. The court stated that the franchisor could not be
      held directly liable because it was not the possessor of the
      restaurant and could not be held vicariously liable because
      franchisor retained no power to control the details of the day-to-

                                            2
Case 2:21-cv-00280-KM-AME Document 19 Filed 09/15/21 Page 3 of 3 PageID: 80




      day operations. Id. 455 N.W.2d at 394. Moreover, in Myers v.
      Holiday Inns, Inc., No. CIV.A. 88–4222, 1989 WL 81303 (E.D.La.),
      the plaintiff alleged that the defendants intentionally violated her
      civil rights by refusing to give her the room she wanted and
      refusing to serve her breakfast in the motel restaurant. There, the
      district judge granted the franchisor summary judgment because
      plaintiff failed to produce evidence that the franchisee was the
      principal of Holiday Inn, and Holiday Inn submitted sufficient
      evidence to show that it exercised no day-to-day control over the
      franchisee's motel.

Perry v. Burger King Corp., 924 F. Supp. 548, 555 (S.D.N.Y. 1996)
      The problem with TMC’s position is that these cases have so ruled on
summary judgment, after the plaintiff was given an opportunity to explore the
issue of control in discovery. The complaint here alleges that TMC failed to
train its franchisees in the requirements of antidiscrimination law, making it
reasonably foreseeable that incidents of discrimination would occur. (Cplt. ¶¶
90–95) The content of such training, the level of control exercised by TMC over
its franchisees’ operations under the relevant agreements, and so forth, are
factual issues. Such facts, moreover, would naturally be in the possession of
TMC, not of its customer. Such a claim might or might not succeed, but it is
factual in nature and therefore unsuitable for resolution on a motion to
dismiss.
                                    ORDER
      Accordingly, IT IS this 15th day of September, 2021
      ORDERED that the motion to dismiss the complaint (DE 12) of defendant
TMC Franchise Corp. is DENIED.


                                            /s/ Kevin McNulty
                                            ___________________________________
                                            Hon. Kevin McNulty
                                            United States District Judge




                                           3
